YOUNG, J.
Prank Seitz brought an action against Nathan Hartsook in the Erie Common Pleas, to recover $1365 alleged to- be due as rent for a certain garage. It was claimed by Seitz that Hartsook agreed to pay $200 a month for the garage which was covered- by an oral agreement during 1922 hut by a written lease from Jan. 1, 1923, on. Hartsook filed a general denial. The jury returned a verdict in favor of Seitz.
Error was prosecuted to the Court of Appeals and Hartsook contended that the petition failed to show a cause of action, claiming that the pleadings show an action as one on account and not for rent; that an account for rent is not a' subject of book account, but one on contract. In other words, rent, use or occupation is not a proper item of account, for it shows a relation of landlord and tenant and not of debtor and creditor. The Court of Appeals held:
1. A demurrer to the petition may have been sustained, but the issue was not raised in that manner.
2. One of the purposes of the Code was to simplify pleadings, and 11345 GC. specifically states that, “The allegations of a pleading shall be liberally construed with a view to substantial justice between the parties.”
3. The petition and answer are required to be in “ordinary and concise language, and no constructions can be permitted which will be, in effect, a perversion of their language.
4. “Pleadings under the present system, must be fairly and reasonably, not strictly construed. McCurdy v. Baughman, .42 OS. 18.
5. The petition of Seitz might properly have been assiled by motion, but in light of 11345 GCi the petition stated a good cause of action.
Judgment affirmed.